     Case 2:19-cv-01332-KJD-NJK Document 76 Filed 09/03/21 Page 1 of 2



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    ALEXIS LEE,                                             Case No. 2:19-cv-1332-KJD-DJA
 8                                              Plaintiff,                       ORDER
 9           v.
10    DINO DENNISON, et al.,
11                                           Defendants.
12          Presently before the Court is Plaintiff’s Motion to Continue Trial (#72). Defendants filed
13   a response in opposition (#75).
14          Trial is currently set for October 4, 2021. Master Trial Calendar Scheduling Conference
15   is currently set for 2 p.m., September 7, 2021. Plaintiff asserts that her expert witness Dr. David
16   J. Oliveri is unavailable to testify at her trial in October and that her counsel has four (4) other
17   trials set on or about the same dates in October. The parties were unable to come to an agreement
18   after conferring.
19          Generally, a district court’s decision regarding a continuance is given deference. See
20   Danjaq LLC v. Sony Corp., 263 F.3d 942, 961 (9th Cir. 2001). The Court should consider four
21   factors when deciding whether to grant a continuance: (1) the movant’s diligence in preparing for
22   the date set for hearing; (2) the likelihood that a continuance will address the need giving rise to
23   the motion for a continuance; (3) the extent to which a continuance will inconvenience the court
24   and the opposing party, including its witnesses; and (4) whether the movant will suffer prejudice
25   if the continuance is denied. United States v. Flynt, 756 F.2d 1352, 1359 (9th Cir. 1985). Here,
26   there is no evidence that Plaintiff was not diligent in preparing for trial. Further, given the
27   continual delays caused by the Covid-19 pandemic, scheduling of all trials has been difficult
28   with schedules of courts, attorneys and experts constantly changing. Plaintiff’s expert is a
     Case 2:19-cv-01332-KJD-NJK Document 76 Filed 09/03/21 Page 2 of 2



 1   necessary witness and Plaintiff will be prejudiced if the expert is unable to testify at trial.
 2   Continuing the trial will give the parties an ability to reschedule for a date that witnesses and
 3   counsel are available. This continuance does inconvenience defense counsel and their witnesses.
 4   Therefore, a date will be selected based on the availability of both parties.
 5            Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to Continue Trial (#72)
 6   is GRANTED;
 7            IT IS FURTHER ORDERED that a new date for calendar call and trial be set by separate
 8   order.
 9   Dated this 3rd day of September, 2021.
10
                                             ____________________________
11
                                             Kent J. Dawson
12                                           United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      -2-
